Citation Nr: 0708342	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  04-12 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In that decision, the RO declined to 
reopen the veteran's claim for service connection for PTSD, 
on the basis that the veteran failed to submit new and 
material evidence sufficient to reopen the claim.  The 
veteran perfected an appeal to the Board from that rating 
decision.

In March 2006, the Board granted the appellant's motion to 
advance his appeal on the Board's docket in accordance with 
38 C.F.R. § 20.900(c) (2006).

In an April 2006 decision, the Board remanded the case to the 
RO for further development and readjudication of the claim. 


FINDINGS OF FACT

1.  In a June 2002 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
PTSD; and the appellant did not perfect an appeal as to that 
decision.

2.  None of the additional evidence received since the June 
2002 decision relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for PTSD, or raise a reasonable possibility of substantiating 
the claim.  


CONCLUSIONS OF LAW

1. The June 2002 rating decision that denied the claim of 
entitlement to service connection for PTSD, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2006).

2.  The evidence received since the June 2002 rating decision 
is not new and material; and the requirements to reopen the 
appellant's claim of entitlement to service connection for 
PTSD, have not been met.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2006).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The 
appellant must also be notified of what constitutes both 
"new" and "material" evidence to reopen the previously 
denied claim.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. Mar. 31, 2006).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in August 
and November 2004, and April 2006.  In those letters, the RO 
informed the appellant of the types of evidence needed in 
order to substantiate his claim of entitlement to service 
connection for PTSD.  Further, by way of those letters, and 
other documents, the RO has essentially advised the appellant 
of the basis for the previous denial of the claim for service 
connection for PTSD.  VA has also informed the appellant of 
the types of evidence necessary to establish such claims, 
including what would constitute both "new" and "material" 
evidence to reopen the previously denied claim, the division 
of responsibility between the appellant and VA for obtaining 
the required evidence; and VA requested that the appellant 
provide any information or evidence in her possession that 
pertained to such a claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b). 

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  After VCAA compliant notice was provided, the 
appellant was then afforded an opportunity to respond.  He 
has also described the basis for his claim in statements.  
The claim was subsequently readjudicated and the appellant 
was provided a statement of the case in December 2004 and a 
supplemental statement of the case in October 2006.  Under 
these circumstances, the Board determines that the 
notification requirements of the VCAA have been satisfied.  
Id; Quartuccio v. Principi, 16 Vet. App. 183 (2002)

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consist of 
veteran's service medical records, and post-service VA and 
private medical records, the transcript of a RO hearing in 
December 2003, and other pertinent documents discussed below.  

In sum, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Also, the actions 
taken by VA have essentially cured or mooted any defect in 
the VCAA notice.  The purpose behind the notice requirement 
has been satisfied, because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his appealed claims. 

II. Application to Reopen Claim Based on New and Material 
Evidence

The appellant seeks to reopen a claim of entitlement to 
service connection for PTSD.  With respect to the issue here 
of whether new and material evidence has been submitted to 
reopen a claim, the following applies.  Rating actions are 
final and binding based on evidence on file at the time the 
claimant is notified of the decision and may not be revised 
on the same factual basis except by a duly constituted 
appellate authority. 38 C.F.R. § 3.104(a).  The claimant has 
one year from notification of a RO decision to initiate an 
appeal by filing a notice of disagreement (NOD) with the 
decision, and the decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. § 
7105(b) and (c).

Prior to this appeal, in a rating decision of February 2002, 
the RO denied a claim of entitlement to service connection 
for PTSD, essentially on the basis that the veteran had not 
provided evidence to link his PTSD to service.  The veteran 
filed a notice of disagreement with that decision later that 
month.  Subsequently, in June 2002, the RO denied a claim of 
entitlement to service connection for PTSD, on the basis that 
the evidence did not establish that a stressful experience 
occurred (one on which the veteran predicated his claim for 
service connection for PTSD).  The RO issued a  statement of 
the case in February 2004.  

Subsequently, the appellant did not perfect his appeal by 
filing a timely substantive appeal.  As the veteran did not 
file a timely substantive appeal as to the rating decisions 
discussed above, they are final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.
 
In June 2004, the RO received the appellant's application to 
reopen his claim for service connection for PTSD.  The 
current appeal arises from a November 2004 rating decision in 
which the RO declined to reopen the claim for service 
connection for PTSD.  As there is a prior final decision on 
the matter, before reaching the underlying claim for 
entitlement to service connection for PTSD, the Board must 
first determine that new and material evidence has been 
presented in order to establish its jurisdiction to review 
the merits of a previously denied claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).
 
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2006).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id.

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality. See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the last final 
disallowance was the June 2002 rating decision.

The evidence received subsequent to June 2002 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).

The veteran's claim for service connection was previously 
considered and denied by the RO in the June 2002 rating 
decision.  In the veteran's April 2001 claim leading to that 
decision, he reported that his stressors consisted of being 
repeatedly subjected to ethnic slurs by the noncommissioned 
officers; repeatedly called a "Pollock" by Master Sergeant 
Palmer, and by two brothers named Wilson who were first class 
sergeants.  The latter two also behaved much like the Nazi 
soldiers did from 1939 to 1945.  Also, Sergeant Carson one 
night while drunk repeatedly made ethnic slurs toward black 
American soldiers.  When the veteran asked Carson about his 
statements, Carson yelled at him, called him a "Pollock" 
and said he would take care of the veteran.  The veteran said 
that this treatment echoed that he received from the Nazis in 
World War II.

The evidence available at the time of the June 2002 rating 
decision showed that the veteran had been diagnosed with 
PTSD, and that medical evidence showed that the PTSD had in 
part been related to his service in Korea.  As of the June 
2002 rating decision, the report of VA examination in January 
2002 shows that the veteran's claimed inservice traumatic 
stressors consisted of soldiers in his unit harassing him, 
including by way of their expression of ethnic slurs.  This 
reminded the veteran of his treatment in World War II by 
Germans when he was involved in the Polish underground.  In 
the June 2002 rating decision, the RO denied the claim 
because the evidence failed to established that a stressful 
experience occurred.  
 
The evidence available at the time of the June 2002 rating 
decision includes service medical records; VA medical records 
including the report of a January 2002 VA examination for 
PTSD; a document in German reportedly providing for 
restitution for traumatic suffering during World War II in 
Europe.  A letter was sent to the veteran in November 2001 
requesting that he complete an enclosed PTSD questionnaire 
(requesting information needed to verify his claimed 
stressors).  The claims file in June 2002 does not contain a 
reply to that questionnaire, and none of the documents 
available at that time provided any evidence regarding 
verification of the claimed traumatic stressors on which the 
veteran based his claim.

The evidence presented or secured since the June 2002 rating 
decision includes additional VA and private medical records; 
service personnel records; additional statements by the 
veteran, including about his claimed stressors; the 
transcript of a hearing with the RO; a copy of the German 
language document previously discussed; and a form titled 
"Information in Support of Claim for Service Connection for 
Post-Traumatic Stress Disorder (PTSD)."  

To decide this case, the Board must decide whether any 
evidence submitted since June 2002 is both evidence that (1) 
was not previously submitted to agency decision makers, and 
(2) by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156 (2006).  Both of 
these requirements must be met to reopen the veteran's claim.

In determining whether any new evidence has been submitted 
that relates to an unestablished fact necessary to 
substantiate the claim, a review of the elements for 
establishing service connection for PTSD would be helpful.  
Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, then in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  Id.  If the PTSD claim is based on in-
service personal assault, evidence from sources other than 
service records may corroborate the veteran's account of the 
stressor incident.  38 C.F.R. § 3.304 (e) (3).  In this case, 
the veteran is not claiming service connection on the basis 
of combat-related stressors, and he has testified that he was 
not assaulted.

For the purposes of establishing service connection, a 
stressor is a traumatic event: 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997) (citing the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., 1994) 
(DSM-IV)).  It is the distressing event, rather than the mere 
presence in a "combat zone," that may constitute a valid 
stressor for the purposes of supporting a diagnosis of PTSD.  
Cohen, at 142 (citing Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993)); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

As the veteran's claimed stressors were not associated with 
combat, they must be corroborated by service records or other 
credible supporting evidence.  38 U.S.C.A. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Further, any claimed 
stressor must be a traumatic event that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others, and produced in the 
veteran a response involving intense fear, helplessness, or 
horror.  Cohen v. Brown.

At the time of the June 2002 rating decision, the RO denied 
the veteran's claim on the basis that the evidence failed to 
establish that a stressful experience occurred.  At that 
time, the veteran had not completed the PTSD questionnaire or 
otherwise provided information about a stressor making it 
possible to verify that a stressor occurred.  In fact, the 
claimed stressor may not meet the definition of being a 
traumatic event that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others.  At that time, his claimed stressors only involved 
being harassed by soldiers in his unit, including with ethnic 
slurs.  

In comparison with evidence received since June 2002, the 
Board does not find that any new evidence relates to that 
unestablished fact necessary to substantiate the claim; that 
is, none of the new evidence shows that a stressor, as 
defined above (traumatic event that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others), occurred.  Further, in 
the period after June 2002, the veteran was again requested 
to provide information in support of his claim for service 
connection for PTSD.  The veteran submitted that form in 
September 2004, however, in it he provided no information 
that would make verification feasible.  The queries as to 
specifics such as people, times, locations, etc. were left 
blank.  In an attached statement he said that he had given 
all he had and that as to his old Army buddies, it had been 
52 years and he had no contact with them. 

Service personnel records obtained since June 2002 contain no 
indication of any problems as claimed by the veteran 
regarding his claimed stressors.  There are no documents 
confirming or even indicating any complaints as claimed 
against any of the sergeants.  Nor is there any indication of 
any behavior problems of the veteran; personal assaults; or 
other indications of any stressor.
 
During a December 2003 RO hearing, the veteran testified as 
to his claimed stressors, summarized as follows.  The veteran 
was treated badly during training camp at Camp Polk, 
Louisiana.  He was called a draftee.  The veteran is of 
Jewish and Polish descent.  A drunken sergeant named Carson 
came into the barracks throwing epithets against ethnic Jews 
and blacks.  The veteran asked him why he was insulting these 
groups, and the sergeant almost hit him and he was placed on 
duty digging latrines for two weeks as a result.  Later in 
Japan, some sergeants called Poles names.  The veteran 
developed a fear.  Once on maneuvers, a sergeant practically 
hit a polish friend of the veteran.  The veteran volunteered 
to go to Korea to get away from the unit.  On being asked, 
the veteran testified that the harassment did not involve 
physical contact-there was no beating or assault.  The 
veteran was later assigned to a different unit. 

In sum, the additional evidence submitted since June 2002 
does not contain any which relates to an unestablished fact 
necessary to substantiate the claim.  That is, there is no 
additional evidence showing, or statements asserting in a way 
that may be verified, that the veteran personally experienced 
or witnessed, or was personally confronted with, an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others during his active military duty.  

As shown in the evidence of record at the time of the June 
2002 rating decision, the evidence submitted since then does 
not demonstrate that the veteran personally experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others.  See 38 
C.F.R. § 3.304(f) (2006) (which stipulates that service 
connection for PTSD requires, in part, credible supporting 
evidence that the claimed in-service stressor actually 
occurred) and Cohen, 10 Vet. App. 128, 140-141 (1997) (in 
which the Court noted that a more susceptible person could 
have PTSD under the DSM-IV criteria given his or her exposure 
to a traumatic event that would not necessarily have the same 
effect on "almost everyone").  See also, DSM-IV, § 
309.81(A)(1).

Thus the additional evidence submitted since the June 2002 
decision does not include documents which bear directly and 
substantially upon the specific matter under consideration.  
None of the additional evidence submitted since the June 2002 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for PTSD.  Thus, the 
evidence received since the RO's June 2002 rating decision is 
not both new and material.  38 C.F.R. § 3.156.  Thus, because 
the evidence submitted since the June 2002 decision is not 
new and material, the claim for service connection for PTSD 
is not reopened, and the current appeal must be denied on 
that basis. 


ORDER

New and material evidence not having been received to reopen 
the previously denied claim of entitlement to service 
connection for PTSD, the appeal is denied.




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


